Decision affirmed. This is a petition in the Land Court for the foreclosure of all rights of redemption under a tax title. G. L. (Ter. Ed.) c. 60, § 66, as amended by St. 1933, c. 325, § 12, and St. 1938, c. 305. From a decision allowing the respondent Lee to redeem, the petitioner appealed. There was no error. The parcel of land is adjacent to that involved in Paul v. Lee, ante, 10, and the respondent Lee acquired title to both parcels by the same deed from the respondent- Tobey. The substantial issue in each case is the right of the respondent Lee to redeem. Every question sought to be raised by the petitioner which merits discussion was decided in that case adversely to his contentions. For reasons there stated, we do not consider his requests for rulings which were denied.